Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

 

Dated as of March 25, 2004

 

 

among

 

 

INTRUSION INC.

 

 

and

 

 

THE PURCHASERS LISTED ON EXHIBIT A

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Purchase and Sale of Preferred Stock and Warrants

 

 

 

Section 1.1

Purchase and Sale of Preferred Stock and Warrants

 

Section 1.2

Purchase Price and Closing

 

Section 1.3

Warrants

 

Section 1.4

Conversion Shares and Warrant Shares

 

 

 

 

ARTICLE II Representations and Warranties

 

 

 

Section 2.1

Representations and Warranties of the Company

 

Section 2.2

Representations, Warranties and Covenants of the Purchasers

 

 

 

 

ARTICLE III Covenants

 

 

 

Section 3.1

Disclosure of Transactions and Other Material Information

 

Section 3.2

Registration and Listing

 

Section 3.3

Inspection Rights

 

Section 3.4

Compliance with Laws

 

Section 3.5

Keeping of Records and Books of Account

 

Section 3.6

Other Agreements

 

Section 3.7

Reservation of Shares

 

Section 3.8

Non-public Information

 

Section 3.9

Preemptive Rights; Rights of First Refusal.

 

 

 

 

ARTICLE IV Conditions

 

 

 

Section 4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Shares and Warrants

 

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares and Warrants

 

 

 

 

ARTICLE V Certificate Legend

 

 

 

Section 5.1

Legend

 

 

 

 

ARTICLE VI Termination

 

 

 

Section 6.1

Termination by Mutual Consent

 

Section 6.2

Effect of Termination

 

 

 

 

ARTICLE VII Indemnification

 

 

 

Section 7.1

General Indemnity

 

Section 7.2

Indemnification Procedure

 

 

 

 

ARTICLE VIII Miscellaneous

 

 

 

Section 8.1

Fees and Expenses

 

Section 8.2

Specific Enforcement; Consent to Jurisdiction.

 

Section 8.3

Entire Agreement; Amendment

 

Section 8.4

Notices

 

 

i

--------------------------------------------------------------------------------


 

Section 8.5

Waivers

 

Section 8.6

Headings

 

Section 8.7

Successors and Assigns

 

Section 8.8

No Third Party Beneficiaries

 

Section 8.9

Governing Law

 

Section 8.10

Counterparts

 

Section 8.11

Severability

 

Section 8.12

Further Assurances

 

Section 8.13

Nature of Purchaser’s Obligations and Rights.

 

 

ii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

 

This SECURITIES PURCHASE AGREEMENT this (“Agreement”), dated as of March 25,
2004, by and among Intrusion Inc., a Delaware corporation (the “Company”), and
the entities listed on Exhibit A hereto (each a “Purchaser” and collectively,
the “Purchasers”), for the purchase and sale to the Purchasers of shares of the
Company’s 5% Convertible Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), and warrants to purchase shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”).

 

The parties hereto agree as follows:

 


ARTICLE I


 


PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS

 

Section 1.1                                      Purchase and Sale of Preferred
Stock and Warrants. Upon the following terms and conditions, the Company shall
issue and sell to the Purchasers, and the Purchasers shall purchase from the
Company, up to 1,000,000 shares of Preferred Stock (the “Shares”) at a price per
share of $5.00 for an aggregate purchase price of $5,000,000 (the “Purchase
Price”), and warrants to purchase shares of Common Stock, in substantially the
form attached hereto as Exhibit B (the “Warrants”). The Company and the
Purchasers are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Section
4(2) of the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), including Regulation
D (“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder. The Preferred Stock shall have such
powers, preferences and rights, and the qualifications, limitations or
restrictions thereof, as set forth in the Certificate of Designations of
Preferred Stock attached hereto as Exhibit D, subject to the applicable terms
and conditions of this Agreement and the Registration Rights Agreement (as
defined below).

 

Section 1.2                                      Purchase Price and Closing. The
Company agrees to issue and sell to the Purchasers and, in consideration of and
in express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the Purchasers, severally but not jointly, agree
to purchase the number of Shares and Warrants set forth opposite their
respective names on Exhibit A. The closing of the purchase and sale of the
Shares and Warrants to be acquired by the Purchasers from the Company under this
Agreement shall take place at the offices of the Company’s legal counsel located
at 2001 Ross Avenue, Suite 3000, Dallas, Texas 75201 (the “Closing”) at 10:00
a.m., Central Time (i) on or before March 25, 2004, provided, that all of the
conditions set forth in Article IV hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith, or (ii) at such other time
and place or on such date as the Purchasers and the Company may agree upon (the 
“Closing Date”).

 

Section 1.3                                      Warrants. At the Closing, the
Company shall issue to the Purchasers Warrants to purchase up to an aggregate of
2,226,463 shares of Common Stock. The

 

1

--------------------------------------------------------------------------------


 

Warrants shall be exercisable for five (5) years from the date of issuance and
shall have an initial exercise price equal to $0.786 per share.

 

Section 1.4                                      Conversion Shares and Warrant
Shares. The Company has authorized and reserved and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, out of its authorized but unissued Common Stock or its Common
Stock held in treasury, a number of shares of Common Stock equal to the
aggregate number of shares of Common Stock necessary to effect the conversion of
the Shares and the exercise of the Warrants. The Company shall, from time to
time, in accordance with the Delaware General Corporation Law, increase the
authorized amount of its Common Stock if at any time the authorized amount of
its Common Stock remaining unissued shall not be sufficient to permit the
conversion of all Shares at the time outstanding, subject, however, to
stockholder approval. If any shares of Common Stock required to be reserved for
issuance upon conversion of the Shares or exercise of the Warrants hereunder
require registration with or approval of any governmental authority under any
federal or state law before the shares may be issued, the Company will cause the
shares to be so registered and approved subject to the provisions of the
Registration Rights Agreement. All shares of Common Stock delivered upon
conversion of the Shares or exercise of the Warrants shall, upon conversion or
exercise pursuant to the terms thereof, be duly authorized and validly issued,
fully paid and nonassessable, free from all taxes, liens and charges with
respect to the issue thereof. Any shares of Common Stock issuable upon
conversion of the Shares (and such shares when issued) are herein referred to as
the “Conversion Shares”. Any shares of Common Stock issuable upon exercise of
the Warrants (and such shares when issued) are herein referred to as the
“Warrant Shares”. The Shares, the Conversion Shares, the Warrants and the
Warrant Shares are sometimes collectively referred to herein as the
“Securities”.

 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 

Section 2.1                                      Representations and Warranties
of the Company. In order to induce the Purchasers to enter into this Agreement
and to purchase the Shares and Warrants, the Company hereby makes the following
representations and warranties to the Purchasers:

 


(A)                                  ORGANIZATION, GOOD STANDING AND POWER. THE
COMPANY IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS THE REQUISITE CORPORATE
POWER TO OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS AND TO CONDUCT ITS
BUSINESS AS IT IS NOW BEING CONDUCTED EXCEPT TO THE EXTENT THAT ANY FAILURE WILL
NOT HAVE A MATERIAL ADVERSE EFFECT. THE COMPANY AND EACH SUCH SUBSIDIARY IS DULY
QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN
EVERY JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY
OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR ANY JURISDICTION(S)
(ALONE OR IN THE AGGREGATE) IN WHICH THE FAILURE TO BE SO QUALIFIED WILL NOT
HAVE A MATERIAL ADVERSE EFFECT. FOR THE PURPOSES OF THIS AGREEMENT, “MATERIAL
ADVERSE EFFECT” MEANS ANY ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR
FINANCIAL CONDITION OF THE COMPANY OR ITS SUBSIDIARIES AND WHICH IS MATERIAL TO
SUCH ENTITY OR OTHER ENTITIES CONTROLLING OR CONTROLLED BY SUCH ENTITY OR THE
COMPANY OR WHICH IS LIKELY TO MATERIALLY HINDER THE PERFORMANCE

 

2

--------------------------------------------------------------------------------


 


BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER AND UNDER THE OTHER TRANSACTION
DOCUMENTS (AS DEFINED IN SECTION 2.1(B) HEREOF), BUT SHALL NOT INCLUDE ANY OF
THE FOLLOWING, EITHER ALONE OR IN COMBINATION: (I) ANY EFFECT OR CHANGE
OCCURRING AS A RESULT OF (A) GENERAL ECONOMIC OR FINANCIAL CONDITIONS OR (B)
OTHER DEVELOPMENTS WHICH ARE NOT UNIQUE TO THE COMPANY BUT ALSO AFFECT OTHER
PERSONS OR ENTITIES IN THE COMPANY’S INDUSTRY; (II) ANY CHANGE OR EFFECT
RESULTING FROM A DELAY IN THE CLOSING NOT CAUSED DIRECTLY OR INDIRECTLY BY THE
COMPANY; OR (III) FAILURE OF THE COMPANY’S RESULTS OF OPERATIONS TO MEET ANY
INTERNAL OR EXTERNAL PROJECTIONS, PREDICTIONS, ESTIMATES OR EXPECTATIONS.


 


(B)                                 AUTHORIZATION; ENFORCEMENT. THE COMPANY HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE WARRANTS, AND THE OTHER
AGREEMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND THEREBY AND EXECUTED BY THE
COMPANY OR TO WHICH THE COMPANY IS PARTY (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”), AND TO ISSUE AND SELL THE SHARES AND THE WARRANTS IN ACCORDANCE
WITH THE TERMS HEREOF. THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND, EXCEPT AS SET FORTH IN SCHEDULE 2.1(B), NO
FURTHER CONSENT OR AUTHORIZATION OF THE COMPANY OR ITS BOARD OF DIRECTORS OR
STOCKHOLDERS IS REQUIRED. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
THE COMPANY.  THE OTHER TRANSACTION DOCUMENTS WILL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY AT THE CLOSING. EACH OF THE TRANSACTION DOCUMENTS
CONSTITUTES, OR SHALL CONSTITUTE WHEN EXECUTED AND DELIVERED, A VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP,
RECEIVERSHIP OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT
OF, CREDITOR’S RIGHTS AND REMEDIES, BY EQUITABLE PRINCIPLES OR REMEDIES OF
GENERAL APPLICATION AND TO THE EXTENT THE INDEMNIFICATION AGREEMENTS MAY BE
LIMITED BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


 


(C)                                  CAPITALIZATION. THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY AND THE SHARES THEREOF CURRENTLY ISSUED AND OUTSTANDING AS
OF MARCH 25, 2004 ARE SET FORTH ON SCHEDULE 2.1(C) HERETO. ALL OF THE
OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK AND ANY OTHER SECURITY OF THE
COMPANY HAVE BEEN DULY AND VALIDLY AUTHORIZED. EXCEPT AS SET FORTH ON SCHEDULE
2.1(C) HERETO OR IN ANY COMMISSION DOCUMENTS (AS DEFINED IN SECTION 2.1(F)
BELOW), NO SHARES OF COMMON STOCK OR ANY OTHER SECURITY OF THE COMPANY ARE
ENTITLED TO PREEMPTIVE RIGHTS OR REGISTRATION RIGHTS AND THERE ARE NO
OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALL OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE COMPANY. FURTHERMORE,
EXCEPT AS SET FORTH ON SCHEDULE 2.1(C) HERETO OR IN ANY COMMISSION DOCUMENTS AND
EXCEPT FOR THE TRANSACTION DOCUMENTS, THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS, OR ARRANGEMENTS BY WHICH THE COMPANY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF THE CAPITAL STOCK OF THE COMPANY OR OPTIONS,
SECURITIES OR RIGHTS CONVERTIBLE INTO SHARES OF CAPITAL STOCK OF THE COMPANY.
EXCEPT FOR CUSTOMARY TRANSFER RESTRICTIONS CONTAINED IN AGREEMENTS ENTERED INTO
BY THE COMPANY IN ORDER TO SELL RESTRICTED SECURITIES OR AS PROVIDED ON SCHEDULE
2.1(C) HERETO AND EXCEPT AS DISCLOSED IN ANY COMMISSION DOCUMENTS, THE COMPANY
IS NOT A PARTY TO OR BOUND BY ANY AGREEMENT OR UNDERSTANDING GRANTING
REGISTRATION OR ANTI-DILUTION RIGHTS TO ANY PERSON WITH RESPECT TO ANY OF ITS
EQUITY OR DEBT SECURITIES. EXCEPT AS SET FORTH ON SCHEDULE 2.1(C) OR IN ANY
COMMISSION DOCUMENTS, THE COMPANY IS NOT A PARTY TO, AND IT HAS NO KNOWLEDGE OF,
ANY AGREEMENT OR

 

3

--------------------------------------------------------------------------------


 


UNDERSTANDING RESTRICTING THE VOTING OR TRANSFER OF ANY SHARES OF THE CAPITAL
STOCK OF THE COMPANY.  EXCEPT AS SET FORTH ON SCHEDULE 2.1(C) HERETO OR IN ANY
COMMISSION DOCUMENTS, THE OFFER AND SALE OF ALL CAPITAL STOCK, CONVERTIBLE
SECURITIES, RIGHTS, WARRANTS, OR OPTIONS OF THE COMPANY ISSUED PRIOR TO THE
CLOSING COMPLIED WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS, AND TO
THE BEST KNOWLEDGE OF THE COMPANY, NO HOLDER OF SUCH SECURITIES HAS A RIGHT OF
RESCISSION OR HAS MADE OR THREATENED TO MAKE A CLAIM FOR RESCISSION OR DAMAGES
WITH RESPECT THERETO WHICH COULD HAVE A MATERIAL ADVERSE EFFECT. THE COMPANY HAS
FURNISHED OR MADE AVAILABLE TO THE PURCHASERS TRUE AND CORRECT COPIES OF THE
COMPANY’S CERTIFICATE OF INCORPORATION AS IN EFFECT ON THE DATE HEREOF (THE
“CERTIFICATE”), AND THE COMPANY’S BYLAWS AS IN EFFECT ON THE DATE HEREOF (THE
“BYLAWS”).


 


(D)                                 ISSUANCE OF SECURITIES. THE SHARES AND THE
WARRANTS TO BE ISSUED AT THE CLOSING HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION AND, WHEN PAID FOR OR ISSUED IN ACCORDANCE WITH THE TERMS
HEREOF, THE SHARES SHALL BE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND
NONASSESSABLE AND FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND RIGHTS OF FIRST
REFUSAL OF ANY KIND AND THE HOLDERS SHALL BE ENTITLED TO ALL RIGHTS ACCORDED TO
A HOLDER OF PREFERRED STOCK.  WHEN THE CONVERSION SHARES ARE ISSUED IN
ACCORDANCE WITH THE TERMS OF THE PREFERRED STOCK, SUCH SHARES WILL BE DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND VALIDLY ISSUED AND OUTSTANDING,
FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND
RIGHTS OF FIRST REFUSAL OF ANY KIND AND THE HOLDERS SHALL BE ENTITLED TO ALL
RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK. WHEN THE WARRANT SHARES ARE ISSUED
AND PAID FOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND AS SET FORTH IN
THE WARRANTS, SUCH SHARES WILL BE DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION AND VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ALL LIENS, ENCUMBRANCES AND RIGHTS OF FIRST REFUSAL OF ANY KIND AND
THE HOLDERS SHALL BE ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF COMMON
STOCK.


 


(E)                                  NO CONFLICTS. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL
NOT (I) VIOLATE ANY PROVISION OF THE CERTIFICATE OR BYLAWS OR ANY SUBSIDIARY’S
COMPARABLE CHARTER DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY MATERIAL AGREEMENT (AS DEFINED IN SECTION 2.1(U)), (III)
CREATE OR IMPOSE A LIEN, MORTGAGE, SECURITY INTEREST, CHARGE OR ENCUMBRANCE OF
ANY NATURE ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
UNDER ANY MATERIAL AGREEMENT, OR (IV) RESULT IN A VIOLATION OF ANY FEDERAL,
STATE, LOCAL OR FOREIGN STATUTE, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS) APPLICABLE TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT, IN ALL CASES
OTHER THAN VIOLATIONS PURSUANT TO CLAUSES (I) OR (IV) (WITH RESPECT TO FEDERAL
AND STATE SECURITIES LAWS) ABOVE, FOR SUCH CONFLICTS, DEFAULTS, TERMINATIONS,
AMENDMENTS, ACCELERATION, CANCELLATIONS AND VIOLATIONS AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT. THE BUSINESS
OF THE COMPANY AND ITS SUBSIDIARIES IS BEING CONDUCTED IN ALL MATERIAL RESPECTS
WITH ANY APPLICABLE LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL ENTITY,
EXCEPT FOR POSSIBLE VIOLATIONS WHICH SINGULARLY OR IN THE AGGREGATE DO NOT AND
WILL NOT HAVE A MATERIAL ADVERSE EFFECT. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS REQUIRED UNDER FEDERAL, STATE, FOREIGN OR LOCAL LAW, RULE OR
REGULATION TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING
OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER FOR IT TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS OR ISSUE AND

 

4

--------------------------------------------------------------------------------


 


SELL THE SHARES, THE CONVERSION SHARES, THE WARRANTS OR THE WARRANT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF (OTHER THAN ANY FILINGS WHICH MAY BE
REQUIRED TO BE MADE BY THE COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) OR STATE SECURITIES ADMINISTRATORS SUBSEQUENT TO THE CLOSING,
OR ANY REGISTRATION STATEMENT WHICH MAY BE FILED PURSUANT HERETO OR THERETO).


 


(F)                                    COMMISSION DOCUMENTS; COMMISSION FILINGS;
FINANCIAL STATEMENTS. THE COMMON STOCK IS REGISTERED PURSUANT TO SECTION 12(B)
OR 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), AND, EXCEPT AS DISCLOSED ON SCHEDULE 2.1(F) HERETO, THE COMPANY HAS
TIMELY FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE COMMISSION PURSUANT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT, INCLUDING MATERIAL FILED PURSUANT TO SECTION
13(A) OR 15(D) OF THE EXCHANGE ACT SINCE JANUARY 1, 2002 (ALL OF THE FOREGOING,
INCLUDING FILINGS INCORPORATED BY REFERENCE THEREIN, BEING REFERRED TO HEREIN AS
THE “COMMISSION DOCUMENTS”).  THE COMPANY HAS NOT PROVIDED TO THE PURCHASERS ANY
MATERIAL NON-PUBLIC INFORMATION OR OTHER INFORMATION WHICH, ACCORDING TO
APPLICABLE LAW, RULE OR REGULATION, SHOULD HAVE BEEN DISCLOSED PUBLICLY BY THE
COMPANY BUT WHICH HAS NOT BEEN SO DISCLOSED, OTHER THAN WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR PURSUANT TO A CONFIDENTIALITY
AGREEMENT. AT THE TIME OF ITS FILING, THE COMPANY’S FORM 10-Q FOR THE FISCAL
QUARTER ENDED SEPTEMBER 30, 2003 (THE “FORM 10-Q”) COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
OF THE COMMISSION PROMULGATED THEREUNDER AND OTHER FEDERAL, STATE AND LOCAL
LAWS, RULES AND REGULATIONS APPLICABLE TO SUCH DOCUMENTS, AND THE FORM 10-Q DID
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING. AT THE TIME OF ITS FILING, THE COMPANY’S FORM 10-K FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2002 (THE “FORM 10-K”) COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
OF THE COMMISSION PROMULGATED THEREUNDER AND OTHER FEDERAL, STATE AND LOCAL
LAWS, RULES AND REGULATIONS APPLICABLE TO SUCH DOCUMENTS, AND THE FORM 10-K DID
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING. AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE COMMISSION DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE COMMISSION OR OTHER APPLICABLE RULES AND REGULATIONS WITH
RESPECT THERETO. SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS
DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED
INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE
CONDENSED OR SUMMARY STATEMENTS), AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATES
THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 


(G)                                 SUBSIDIARIES. SCHEDULE 2.1(G) HERETO SETS
FORTH EACH SUBSIDIARY OF THE COMPANY, SHOWING THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION AND SHOWING THE PERCENTAGE OF EACH PERSON’S
OWNERSHIP OF THE OUTSTANDING STOCK OR OTHER INTERESTS OF SUCH SUBSIDIARY. FOR
THE PURPOSES OF THIS AGREEMENT, “SUBSIDIARY” SHALL MEAN ANY CORPORATION OR

 

5

--------------------------------------------------------------------------------


 


OTHER ENTITY OF WHICH AT LEAST A MAJORITY OF THE SECURITIES OR OTHER OWNERSHIP
INTEREST HAVING ORDINARY VOTING POWER (ABSOLUTELY OR CONTINGENTLY) FOR THE
ELECTION OF DIRECTORS OR OTHER PERSONS PERFORMING SIMILAR FUNCTIONS ARE AT THE
TIME OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY AND/OR ANY OF ITS OTHER
SUBSIDIARIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, AND ARE FULLY PAID AND
NONASSESSABLE. THERE ARE NO OUTSTANDING PREEMPTIVE, CONVERSION OR OTHER RIGHTS,
OPTIONS, WARRANTS OR AGREEMENTS GRANTED OR ISSUED BY OR BINDING UPON ANY
SUBSIDIARY FOR THE PURCHASE OR ACQUISITION OF ANY SHARES OF CAPITAL STOCK OF ANY
SUBSIDIARY OR ANY OTHER SECURITIES CONVERTIBLE INTO, EXCHANGEABLE FOR OR
EVIDENCING THE RIGHTS TO SUBSCRIBE FOR ANY SHARES OF SUCH CAPITAL STOCK. NEITHER
THE COMPANY NOR ANY SUBSIDIARY IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF THE
CAPITAL STOCK OF ANY SUBSIDIARY OR ANY CONVERTIBLE SECURITIES, RIGHTS, WARRANTS
OR OPTIONS OF THE TYPE DESCRIBED IN THE PRECEDING SENTENCE EXCEPT AS SET FORTH
ON SCHEDULE 2.1(G) HERETO. NEITHER THE COMPANY NOR ANY SUBSIDIARY IS PARTY TO,
NOR HAS ANY KNOWLEDGE OF, ANY AGREEMENT RESTRICTING THE VOTING OR TRANSFER OF
ANY SHARES OF THE CAPITAL STOCK OF ANY SUBSIDIARY.


 


(H)                                 NO MATERIAL ADVERSE CHANGE. SINCE SEPTEMBER
30, 2003, THE COMPANY HAS NOT EXPERIENCED OR SUFFERED ANY MATERIAL ADVERSE
EFFECT, EXCEPT AS DISCLOSED ON SCHEDULE 2.1(H) HERETO OR IN THE COMMISSION
DOCUMENTS FILED AFTER SUCH DATE BUT PRIOR TO THE DATE HEREOF.


 


(I)                                     NO UNDISCLOSED LIABILITIES. EXCEPT AS
DISCLOSED ON SCHEDULE 2.1(I) HERETO OR IN THE COMMISSION DOCUMENTS FILED AFTER
SUCH DATE BUT PRIOR TO THE DATE HEREOF, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY LIABILITIES, OBLIGATIONS, CLAIMS OR LOSSES (WHETHER
LIQUIDATED OR UNLIQUIDATED, SECURED OR UNSECURED, ABSOLUTE, ACCRUED, CONTINGENT
OR OTHERWISE) OTHER THAN THOSE REFLECTED ON THE BALANCE SHEET INCLUDED IN THE
FORM 10-Q OR INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S OR ITS
SUBSIDIARIES RESPECTIVE BUSINESSES SINCE SEPTEMBER 30, 2003, AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY OR ITS SUBSIDIARIES.


 


(J)                                     NO UNDISCLOSED EVENTS OR CIRCUMSTANCES.
SINCE SEPTEMBER 30, 2003, EXCEPT AS DISCLOSED ON SCHEDULE 2.1(J) HERETO OR IN
THE COMMISSION DOCUMENTS FILED AFTER SUCH DATE BUT PRIOR TO THE DATE HEREOF, NO
EVENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, PROPERTIES, OPERATIONS OR FINANCIAL
CONDITION, WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC
DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY
ANNOUNCED OR DISCLOSED.


 


(K)                                  INDEBTEDNESS. SCHEDULE 2.1(K) HERETO SETS
FORTH AS OF THE DATE HEREOF ALL OUTSTANDING SECURED AND UNSECURED INDEBTEDNESS
OF THE COMPANY OR ANY SUBSIDIARY, OR FOR WHICH THE COMPANY OR ANY SUBSIDIARY HAS
COMMITMENTS, WHICH INDEBTEDNESS IS NOT DISCLOSED IN ANY COMMISSION DOCUMENTS. 
FOR THE PURPOSES OF THIS AGREEMENT, “INDEBTEDNESS” SHALL MEAN (I) ANY
LIABILITIES FOR BORROWED MONEY IN EXCESS OF $100,000 (OTHER THAN TRADE ACCOUNTS
PAYABLE INCURRED IN THE ORDINARY COURSE OF BUSINESS), (II) ALL GUARANTIES,
ENDORSEMENTS AND OTHER CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OF
OTHERS IN EXCESS OF $100,000, WHETHER OR NOT THE SAME ARE OR SHOULD BE REFLECTED
IN THE COMPANY’S BALANCE SHEET (OR THE NOTES THERETO), EXCEPT GUARANTIES BY
ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS, AND (III) THE PRESENT VALUE OF
ANY LEASE PAYMENTS IN EXCESS OF $100,000 DUE UNDER LEASES REQUIRED TO BE
CAPITALIZED IN ACCORDANCE WITH GAAP.

 

6

--------------------------------------------------------------------------------


 


EXCEPT AS DISCLOSED ON SCHEDULE 2.1(K) OR IN ANY COMMISSION DOCUMENTS, NEITHER
THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY INDEBTEDNESS.


 


(L)                                     TITLE TO ASSETS. EACH OF THE COMPANY AND
THE SUBSIDIARIES HAS GOOD AND VALID TITLE TO ALL OF ITS REAL AND PERSONAL
PROPERTY, FREE AND CLEAR OF ANY MORTGAGES, PLEDGES, CHARGES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES OF ANY NATURE WHATSOEVER, EXCEPT FOR (I) THOSE
LIENS INDICATED ON SCHEDULE 2.1(L) HERETO OR OTHERWISE DISCLOSED IN ANY
COMMISSION DOCUMENTS, (II) LIENS FOR TAXES NOT YET DUE AND PAYABLE, (III)
STATUTORY OR CONTRACTUAL LANDLORDS’ LIENS OR OTHER LIENS CREATED BY THE
OPERATION OF LAW, (IV) RETENTION OF TITLE AGREEMENTS WITH SUPPLIERS, (V) THE
RIGHTS OF OTHERS TO CUSTOMER DEPOSITS, OR (VI) SUCH OTHER LIENS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, DO NOT HAVE A MATERIAL ADVERSE EFFECT. ALL
MATERIAL LEASES OF THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE VALID AND
SUBSISTING AND IN FULL FORCE AND EFFECT.


 


(M)                               ACTIONS PENDING. EXCEPT AS SET FORTH IN THE
COMMISSION DOCUMENTS OR SCHEDULE 2.1(M) HERETO, THERE IS NO ACTION, SUIT, CLAIM,
ARBITRATION, ALTERNATE DISPUTE RESOLUTION PROCEEDING OR OTHER PROCEEDING PENDING
OR TO THE KNOWLEDGE OF THE COMPANY, INVESTIGATION, OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY WHICH QUESTIONS THE
VALIDITY OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR TO BE
TAKEN PURSUANT HERETO OR THERETO. EXCEPT AS SET FORTH IN ANY COMMISSION DOCUMENT
OR ON SCHEDULE 2.1(M) HERETO: (I) THERE IS NO ACTION, SUIT, CLAIM, ARBITRATION,
ALTERNATE DISPUTE RESOLUTION PROCEEDING OR OTHER PROCEEDING OR TO THE KNOWLEDGE
OF THE COMPANY, INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST OR INVOLVING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS, WHICH INDIVIDUALLY OR IN THE AGGREGATE, WOULD
HAVE A MATERIAL ADVERSE EFFECT, AND (II) THERE ARE NO OUTSTANDING ORDERS,
JUDGMENTS, INJUNCTIONS, AWARDS OR DECREES OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL OR REGULATORY BODY AGAINST THE COMPANY OR ANY SUBSIDIARY OR ANY
OFFICERS OR DIRECTORS OF THE COMPANY OR ANY SUBSIDIARY IN THEIR CAPACITIES AS
SUCH, WHICH INDIVIDUALLY, OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE
EFFECT.


 


(N)                                 COMPLIANCE WITH LAW. TO THE KNOWLEDGE OF THE
COMPANY, THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES HAS BEEN AND IS
PRESENTLY BEING CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL GOVERNMENTAL LAWS, RULES, REGULATIONS AND ORDINANCES, EXCEPT AS SET FORTH
IN THE COMMISSION DOCUMENTS OR ON SCHEDULE 2.1(N) HERETO OR SUCH THAT,
INDIVIDUALLY OR IN THE AGGREGATE, THE NONCOMPLIANCE THEREWITH WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT. THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE ALL
FRANCHISES, PERMITS, LICENSES, CONSENTS AND OTHER GOVERNMENTAL OR REGULATORY
AUTHORIZATIONS AND APPROVALS NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW
BEING CONDUCTED BY IT UNLESS THE FAILURE TO POSSESS SUCH FRANCHISES, PERMITS,
LICENSES, CONSENTS AND OTHER GOVERNMENTAL OR REGULATORY AUTHORIZATIONS AND
APPROVALS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(O)                                 TAXES. EXCEPT AS SET FORTH ON SCHEDULE
2.1(O) HERETO OR DISCLOSED IN THE COMMISSION DOCUMENTS, THE COMPANY AND EACH OF
THE SUBSIDIARIES HAS ACCURATELY PREPARED AND FILED ALL FEDERAL, STATE AND OTHER
TAX RETURNS REQUIRED BY LAW TO BE FILED BY IT, HAS PAID OR MADE PROVISIONS FOR
THE PAYMENT OF ALL TAXES SHOWN TO BE DUE AND ALL ADDITIONAL ASSESSMENTS, OTHER
THAN TAXES BEING DISPUTED IN GOOD FAITH IN APPROPRIATE PROCEEDINGS. EXCEPT AS
DISCLOSED ON SCHEDULE 2.1(O) HERETO, NONE OF THE FEDERAL INCOME TAX RETURNS OF
THE COMPANY OR ANY SUBSIDIARY FILED FOR

 

7

--------------------------------------------------------------------------------


 


FISCAL YEARS ENDED FROM AND AFTER DECEMBER 31, 1997, HAVE BEEN AUDITED BY THE
INTERNAL REVENUE SERVICE. EXCEPT AS DISCLOSED IN THE COMMISSION DOCUMENTS, THE
COMPANY HAS NO KNOWLEDGE OF ANY ADDITIONAL ASSESSMENTS, ADJUSTMENTS OR
CONTINGENT TAX LIABILITY (WHETHER FEDERAL OR STATE) OF ANY NATURE WHATSOEVER,
WHETHER PENDING OR THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY FOR ANY
PERIOD, NOR OF ANY BASIS FOR ANY SUCH ASSESSMENT, ADJUSTMENT OR CONTINGENCY.


 


(P)                                 CERTAIN FEES. EXCEPT AS SET FORTH ON
SCHEDULE 2.1(P) HERETO, THE COMPANY HAS NOT EMPLOYED ANY BROKER OR FINDER OR
INCURRED ANY LIABILITY FOR ANY BROKERAGE OR INVESTMENT BANKING FEES,
COMMISSIONS, FINDERS’ STRUCTURING FEES, FINANCIAL ADVISORY FEES OR OTHER SIMILAR
FEES IN CONNECTION WITH THE TRANSACTION DOCUMENTS.


 


(Q)                                 DISCLOSURE. TO THE BEST OF THE COMPANY’S
KNOWLEDGE, NEITHER THIS AGREEMENT NOR ANY OTHER DOCUMENTS, CERTIFICATES OR
INSTRUMENTS FURNISHED TO THE PURCHASERS BY OR ON BEHALF OF THE COMPANY OR ANY
SUBSIDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE HEREIN OR THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE HEREIN OR THEREIN, NOT
MISLEADING.


 


(R)                                    INTELLECTUAL PROPERTY. SCHEDULE 2.1(R)
CONTAINS A COMPLETE AND CORRECT LIST OF ALL PATENTS, TRADEMARKS, DOMAIN NAMES
(WHETHER OR NOT REGISTERED), SERVICE MARKS, TRADE NAMES AND REGISTERED
COPYRIGHTS HELD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY, THE
“PROPRIETARY RIGHTS”). TO THE KNOWLEDGE OF THE COMPANY (WITHOUT ANY SPECIAL
INVESTIGATION OR PATENT SEARCH), THE COMPANY AND EACH OF THE SUBSIDIARIES OWNS
OR POSSESSES ALL THE PROPRIETARY RIGHTS WHICH ARE NECESSARY FOR THE CONDUCT OF
ITS BUSINESS AS NOW CONDUCTED WITHOUT ANY CONFLICT WITH THE RIGHTS OF OTHERS.
EXCEPT AS DISCLOSED IN THE COMMISSION DOCUMENTS OR SCHEDULE 2.1(R) HERETO, (I)
AS OF THE DATE OF THIS AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE THAT ANY PROPRIETARY RIGHTS HAVE
BEEN DECLARED UNENFORCEABLE OR OTHERWISE INVALID BY ANY COURT OR GOVERNMENTAL
AGENCY, AND (II) AS OF THE DATE OF THIS AGREEMENT, THERE IS, TO THE KNOWLEDGE OF
THE COMPANY, NO MATERIAL EXISTING INFRINGEMENT, MISUSE OR MISAPPROPRIATION OF
ANY PROPRIETARY RIGHTS BY OTHERS THAT COULD HAVE A MATERIAL ADVERSE EFFECT. FROM
SEPTEMBER 30, 2003 TO THE DATE OF THIS AGREEMENT, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE ALLEGING THAT THE OPERATION OF
THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES INFRINGES IN ANY MATERIAL
RESPECT UPON THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS.


 


(S)                                  ENVIRONMENTAL COMPLIANCE. EXCEPT AS
DISCLOSED ON SCHEDULE 2.1(S) HERETO OR THE COMMISSION DOCUMENTS, THE COMPANY AND
EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL MATERIAL APPROVALS, AUTHORIZATION,
CERTIFICATES, CONSENTS, LICENSES, ORDERS AND PERMITS OR OTHER SIMILAR
AUTHORIZATIONS OF ALL GOVERNMENTAL AUTHORITIES, OR FROM ANY OTHER PERSON, THAT
ARE REQUIRED UNDER ANY ENVIRONMENTAL LAWS. SCHEDULE 2.1(S) HERETO SETS FORTH ALL
MATERIAL PERMITS, LICENSES AND OTHER AUTHORIZATIONS ISSUED UNDER ANY
ENVIRONMENTAL LAWS TO THE COMPANY OR ITS SUBSIDIARIES. “ENVIRONMENTAL LAWS”
SHALL MEAN ALL U.S. FEDERAL OR STATE LAWS APPLICABLE TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES RELATING TO THE PROTECTION OF THE ENVIRONMENT INCLUDING,
WITHOUT LIMITATION, ALL REQUIREMENTS PERTAINING TO REPORTING, LICENSING,
PERMITTING, CONTROLLING, INVESTIGATING OR REMEDIATING EMISSIONS, DISCHARGES,
RELEASES OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES,
POLLUTANTS, CONTAMINANTS OR TOXIC SUBSTANCES, MATERIALS OR WASTES, WHETHER
SOLID, LIQUID OR GASEOUS IN NATURE, INTO THE AIR, SURFACE WATER, GROUNDWATER OR

 

8

--------------------------------------------------------------------------------


 


LAND, OR RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT,
STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS SUBSTANCES, CHEMICAL
SUBSTANCES, POLLUTANTS, CONTAMINANTS OR TOXIC SUBSTANCES, MATERIAL OR WASTES,
WHETHER SOLID, LIQUID OR GASEOUS IN NATURE. EXCEPT AS SET FORTH ON SCHEDULE
2.1(S) HERETO, THE COMPANY HAS ALL NECESSARY GOVERNMENTAL APPROVALS REQUIRED
UNDER ALL ENVIRONMENTAL LAWS AND USED IN ITS BUSINESS OR IN THE BUSINESS OF ANY
OF ITS SUBSIDIARIES, EXCEPT FOR SUCH INSTANCES AS WOULD NOT INDIVIDUALLY OR IN
THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT. THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE ALSO IN COMPLIANCE WITH ALL OTHER LIMITATIONS, RESTRICTIONS,
CONDITIONS, STANDARDS, REQUIREMENTS, SCHEDULES AND TIMETABLES REQUIRED OR
IMPOSED UNDER ALL ENVIRONMENTAL LAWS WHERE NON-COMPLIANCE COULD HAVE A MATERIAL
ADVERSE EFFECT. EXCEPT FOR SUCH INSTANCES AS WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT OR AS DISCLOSED IN THE COMMISSION
DOCUMENTS, THERE ARE NO PAST OR PRESENT EVENTS, CONDITIONS, CIRCUMSTANCES,
INCIDENTS, ACTIONS OR OMISSIONS RELATING TO OR IN ANY WAY AFFECTING THE COMPANY
OR ITS SUBSIDIARIES THAT VIOLATE OR MAY VIOLATE ANY ENVIRONMENTAL LAW AFTER THE
CLOSING OR THAT MAY GIVE RISE TO ANY ENVIRONMENTAL LIABILITIES, OR OTHERWISE
FORM THE BASIS OF ANY CLAIM, ACTION, DEMAND, SUIT, PROCEEDING, HEARING, STUDY OR
INVESTIGATION (I) UNDER ANY ENVIRONMENTAL LAW, OR (II) BASED ON OR RELATED TO
THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE (INCLUDING,
WITHOUT LIMITATION, UNDERGROUND STORAGE TANKS), DISPOSAL, TRANSPORT OR HANDLING,
OR THE EMISSION, DISCHARGE, RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS
SUBSTANCE. “ENVIRONMENTAL LIABILITIES” MEANS ALL LIABILITIES OF A PERSON
(WHETHER SUCH LIABILITIES ARE OWED BY SUCH PERSON TO GOVERNMENTAL AUTHORITIES,
THIRD PARTIES OR OTHERWISE) CURRENTLY IN EXISTENCE OR ARISING HEREAFTER AND
WHICH ARISE UNDER OR RELATE TO ANY ENVIRONMENTAL LAW.


 


(T)                                    [INTENTIONALLY OMITTED].


 


(U)                                 MATERIAL AGREEMENTS. EXCEPT FOR THE
TRANSACTION DOCUMENTS OR AS SET FORTH ON SCHEDULE 2.1(U) HERETO, OR THOSE THAT
ARE INCLUDED AS EXHIBITS TO THE COMMISSION DOCUMENTS, NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS A PARTY TO ANY WRITTEN OR ORAL CONTRACT, INSTRUMENT,
AGREEMENT, COMMITMENT, OBLIGATION, PLAN OR ARRANGEMENT, A COPY OF WHICH WOULD BE
REQUIRED TO BE FILED WITH THE COMMISSION IF THE COMPANY OR ANY SUBSIDIARY WERE
REGISTERING SECURITIES UNDER THE SECURITIES ACT (COLLECTIVELY, “MATERIAL
AGREEMENTS”). EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS OR ON SCHEDULE
2.1(U) HERETO, THE COMPANY AND EACH SUBSIDIARY HAS IN ALL MATERIAL RESPECTS
PERFORMED ALL THE OBLIGATIONS REQUIRED TO BE PERFORMED BY THEM TO DATE UNDER THE
FOREGOING AGREEMENTS, HAVE RECEIVED NO NOTICE OF DEFAULT AND, TO THE BEST OF THE
COMPANY’S KNOWLEDGE, ARE NOT IN DEFAULT UNDER ANY MATERIAL AGREEMENT NOW IN
EFFECT, THE RESULT OF WHICH COULD CAUSE A MATERIAL ADVERSE EFFECT. NO WRITTEN OR
ORAL CONTRACT, INSTRUMENT, AGREEMENT (OTHER THAN THE CERTIFICATE OF DESIGNATION
WITH RESPECT TO THE PREFERRED STOCK, THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT(S)), COMMITMENT, OBLIGATION (OTHER THAN ANY OBLIGATION IMPOSED BY STATE
LAW), PLAN OR ARRANGEMENT OF THE COMPANY OR OF ANY SUBSIDIARY LIMITS OR SHALL
LIMIT THE PAYMENT OF DIVIDENDS ON ITS COMMON STOCK.


 


(V)                                 TRANSACTIONS WITH AFFILIATES. EXCEPT AS SET
FORTH ON SCHEDULE 2.1(V) HERETO OR DISCLOSED IN ANY OF THE COMMISSION DOCUMENTS,
THERE ARE NO LOANS, LEASES, AGREEMENTS, CONTRACTS, ROYALTY AGREEMENTS,
MANAGEMENT CONTRACTS OR ARRANGEMENTS OR OTHER CONTINUING TRANSACTIONS BETWEEN
(I) THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE ITS CUSTOMERS OR
SUPPLIERS, ON THE ONE HAND, AND (II) ON THE OTHER HAND, ANY OFFICER, EMPLOYEE,
CONSULTANT OR DIRECTOR OF THE COMPANY, OR ANY OF ITS SUBSIDIARIES, OR ANY PERSON
OWNING ANY CAPITAL STOCK OF THE COMPANY OR ANY SUBSIDIARY OR ANY MEMBER OF THE
IMMEDIATE FAMILY OF SUCH OFFICER, EMPLOYEE,

 

9

--------------------------------------------------------------------------------


 


CONSULTANT, DIRECTOR OR STOCKHOLDER OR ANY CORPORATION OR OTHER ENTITY
CONTROLLED BY SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR OR STOCKHOLDER.


 


(W)                               SECURITIES ACT OF 1933. ASSUMING THE ACCURACY
AND COMPLETENESS OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
PURCHASERS CONTAINED HEREIN, THE COMPANY HAS COMPLIED AND WILL COMPLY WITH ALL
APPLICABLE FEDERAL AND STATE SECURITIES LAWS IN CONNECTION WITH THE OFFER,
ISSUANCE AND SALE OF THE SHARES, THE CONVERSION SHARES, THE WARRANTS AND THE
WARRANT SHARES HEREUNDER. NEITHER THE COMPANY NOR ANYONE ACTING ON ITS BEHALF,
DIRECTLY OR INDIRECTLY, HAS OR WILL SELL, OFFER TO SELL OR SOLICIT OFFERS TO BUY
ANY OF THE SECURITIES, OR SIMILAR SECURITIES TO, OR SOLICIT OFFERS WITH RESPECT
THERETO FROM, OR ENTER INTO ANY PRELIMINARY CONVERSATIONS OR NEGOTIATIONS
RELATING THERETO WITH, ANY PERSON, OR HAS TAKEN OR WILL TAKE ANY ACTION SO AS TO
REQUIRE REGISTRATION OF THE ISSUANCE AND SALE OF ANY OF THE SECURITIES UNDER THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON
ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN
CONNECTION WITH THE OFFER OR SALE OF ANY OF THE SECURITIES.


 


(X)                                   GOVERNMENTAL APPROVALS. EXCEPT AS SET
FORTH ON SCHEDULE 2.1(X) HERETO, AND EXCEPT FOR THE FILING OF ANY NOTICE PRIOR
OR SUBSEQUENT TO THE CLOSING THAT MAY BE REQUIRED UNDER APPLICABLE STATE AND/OR
FEDERAL SECURITIES LAWS (WHICH IF REQUIRED, SHALL BE FILED ON A TIMELY BASIS),
NO AUTHORIZATION, CONSENT, APPROVAL, LICENSE, EXEMPTION OF, FILING OR
REGISTRATION WITH ANY COURT OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD,
BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, IS OR WILL BE NECESSARY
FOR, OR IN CONNECTION WITH, THE EXECUTION OR DELIVERY OF THE SHARES AND THE
WARRANTS, OR, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, FOR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.


 


(Y)                                 EMPLOYEES. NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS ANY COLLECTIVE BARGAINING ARRANGEMENTS OR AGREEMENTS COVERING ANY
OF ITS EMPLOYEES. EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS OR ON SCHEDULE
2.1(Y) HERETO, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY EMPLOYMENT
CONTRACT, AGREEMENT REGARDING PROPRIETARY INFORMATION, NON-COMPETITION
AGREEMENT, NON-SOLICITATION AGREEMENT, CONFIDENTIALITY AGREEMENT, OR ANY OTHER
SIMILAR CONTRACT OR RESTRICTIVE COVENANT, RELATING TO THE RIGHT OF ANY OFFICER,
EMPLOYEE OR CONSULTANT TO BE EMPLOYED OR ENGAGED BY THE COMPANY OR SUCH
SUBSIDIARY. SINCE SEPTEMBER 30, 2003, NO OFFICER, CONSULTANT OR KEY EMPLOYEE OF
THE COMPANY OR ANY SUBSIDIARY WHOSE TERMINATION, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD HAVE A MATERIAL ADVERSE EFFECT, HAS TERMINATED OR, TO THE
KNOWLEDGE OF THE COMPANY, HAS ANY PRESENT INTENTION OF TERMINATING HIS OR HER
EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


(Z)                                   [INTENTIONALLY OMITTED.]


 


(AA)                            USE OF PROCEEDS. EXCEPT AS SET FORTH ON SCHEDULE
2.1(AA), THE PROCEEDS FROM THE SALE OF THE SHARES AND THE WARRANTS WILL BE USED
BY THE COMPANY FOR GENERAL CORPORATE AND WORKING CAPITAL PURPOSES.


 


(BB)                          PUBLIC UTILITY HOLDING COMPANY ACT AND INVESTMENT
COMPANY ACT STATUS.  THE COMPANY IS NOT A “HOLDING COMPANY” OR A “PUBLIC UTILITY
COMPANY” AS SUCH TERMS ARE

 

10

--------------------------------------------------------------------------------


 


DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED. THE
COMPANY IS NOT, AND AS A RESULT OF AND IMMEDIATELY UPON CLOSING WILL NOT BE, AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(CC)                            ERISA. NO LIABILITY TO THE PENSION BENEFIT
GUARANTY CORPORATION HAS BEEN INCURRED WITH RESPECT TO ANY PLAN BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES WHICH IS OR WOULD CAUSE A MATERIAL ADVERSE EFFECT.
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ISSUE AND SALE OF THE
SHARES AND THE WARRANTS WILL NOT INVOLVE ANY TRANSACTION WHICH IS SUBJECT TO THE
PROHIBITIONS OF SECTION 406 OF ERISA OR IN CONNECTION WITH WHICH A TAX COULD BE
IMPOSED PURSUANT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”). AS USED IN THIS SECTION 2.1(CC), THE TERM “PLAN” SHALL
MEAN AN “EMPLOYEE PENSION BENEFIT PLAN” (AS DEFINED IN SECTION 3 OF ERISA) WHICH
IS OR HAS BEEN ESTABLISHED OR MAINTAINED, OR TO WHICH CONTRIBUTIONS ARE OR HAVE
BEEN MADE, BY THE COMPANY OR ANY SUBSIDIARY OR BY ANY TRADE OR BUSINESS, WHETHER
OR NOT INCORPORATED, WHICH, TOGETHER WITH THE COMPANY OR ANY SUBSIDIARY, IS
UNDER COMMON CONTROL, AS DESCRIBED IN SECTION 414(B) OR (C) OF THE CODE.


 


(DD)                          SARBANES-OXLEY. THE COMPANY IS IN COMPLIANCE WITH
ANY AND ALL APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 THAT ARE
EFFECTIVE AS OF THE DATE HEREOF, AND ANY AND ALL APPLICABLE RULES AND
REGULATIONS PROMULGATED BY THE COMMISSION THEREUNDER THAT ARE EFFECTIVE AS OF
THE DATE HEREOF, EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 

Section 2.2                                      Representations, Warranties and
Covenants of the Purchasers.  Each of the Purchasers hereby makes the following
representations, warranties and covenants to and for the benefit of the Company
with respect solely to itself and not with respect to any other Purchaser:

 


(A)                                  ORGANIZATION AND STANDING OF THE
PURCHASERS. IF THE PURCHASER IS AN ENTITY, SUCH PURCHASER IS A CORPORATION,
LIMITED LIABILITY COMPANY OR PARTNERSHIP DULY INCORPORATED OR ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION.


 


(B)                                 AUTHORIZATION AND POWER. EACH PURCHASER HAS
THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT, THE WARRANTS, AND THE OTHER AGREEMENTS AND
DOCUMENTS CONTEMPLATED HEREBY AND THEREBY AND EXECUTED BY THE PURCHASER OR TO
WHICH THE PURCHASER IS PARTY (COLLECTIVELY, THE “PURCHASER TRANSACTION
DOCUMENTS”) AND TO PURCHASE THE SHARES AND WARRANTS BEING SOLD TO IT HEREUNDER. 
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE PURCHASER TRANSACTION DOCUMENTS
BY EACH PURCHASER AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR PARTNERSHIP
ACTION, AND NO FURTHER CONSENT OR AUTHORIZATION OF SUCH PURCHASER OR ITS BOARD
OF DIRECTORS, STOCKHOLDERS, OR PARTNERS, AS THE CASE MAY BE, IS REQUIRED. THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH PURCHASER.
EACH OF THE PURCHASER TRANSACTION DOCUMENTS CONSTITUTES, OR SHALL CONSTITUTE
WHEN EXECUTED AND DELIVERED, VALID AND BINDING OBLIGATIONS OF EACH PURCHASER
ENFORCEABLE AGAINST SUCH PURCHASER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP,

 

11

--------------------------------------------------------------------------------


 


RECEIVERSHIP OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT
OF, CREDITOR’S RIGHTS AND REMEDIES OR BY EQUITABLE PRINCIPLES OR REMEDIES OF
GENERAL APPLICATION.


 


(C)                                  ACQUISITION FOR INVESTMENT. EACH PURCHASER
IS PURCHASING THE SECURITIES SOLELY FOR ITS OWN ACCOUNT FOR THE PURPOSE OF
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF. EACH PURCHASER DOES NOT HAVE A PRESENT INTENTION TO SELL
ANY OF THE SECURITIES, NOR A PRESENT ARRANGEMENT (WHETHER OR NOT LEGALLY
BINDING) OR INTENTION TO EFFECT ANY DISTRIBUTION OF ANY OF THE SECURITIES TO OR
THROUGH ANY PERSON OR ENTITY; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN AND SUBJECT TO SECTION 2.2(E) BELOW, EACH PURCHASER DOES
NOT AGREE TO HOLD ANY OF THE SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC TERM
AND RESERVES THE RIGHT TO DISPOSE OF ANY OF THE SECURITIES AT ANY TIME IN
ACCORDANCE WITH FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH DISPOSITION
PROVIDED THAT THE COMPANY RECEIVES AN OPINION OF THE PURCHASER’S COUNSEL, WHICH
OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT SUCH DISPOSITION COMPLIES WITH SUCH LAWS. EACH PURCHASER
ACKNOWLEDGES THAT IT (I) HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS SUCH THAT SUCH PURCHASER IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF ITS INVESTMENT IN THE COMPANY, (II) IS ABLE TO BEAR THE FINANCIAL
RISKS ASSOCIATED WITH AN INVESTMENT IN THE SECURITIES, AND (III) HAS BEEN GIVEN
FULL ACCESS TO SUCH RECORDS OF THE COMPANY AND THE SUBSIDIARIES AND TO THE
OFFICERS OF THE COMPANY AND THE SUBSIDIARIES AS IT HAS DEEMED NECESSARY OR
APPROPRIATE TO CONDUCT ITS DUE DILIGENCE INVESTIGATION.


 


(D)                                 RULE 144. EACH PURCHASER UNDERSTANDS THAT
THE SECURITIES MUST BE HELD INDEFINITELY UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. EACH
PURCHASER ACKNOWLEDGES THAT IT IS FAMILIAR WITH RULE 144 OF THE RULES AND
REGULATIONS OF THE COMMISSION, AS AMENDED, PROMULGATED PURSUANT TO THE
SECURITIES ACT (“RULE 144”), AND THAT SUCH PURCHASER HAS BEEN ADVISED THAT RULE
144 PERMITS RESALES ONLY UNDER CERTAIN CIRCUMSTANCES. EACH PURCHASER UNDERSTANDS
THAT TO THE EXTENT THAT RULE 144 IS NOT AVAILABLE, SUCH PURCHASER WILL BE UNABLE
TO SELL ANY SECURITIES WITHOUT EITHER REGISTRATION UNDER THE SECURITIES ACT OR
THE EXISTENCE OF ANOTHER EXEMPTION FROM SUCH REGISTRATION REQUIREMENT, PROVIDED
THAT THE COMPANY RECEIVES AN OPINION OF PURCHASER’S COUNSEL, WHICH OPINION AND
COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
SALE IS EXEMPT FROM SUCH REGISTRATION REQUIREMENT.


 


(E)                                  GENERAL. EACH PURCHASER UNDERSTANDS THAT
THE SECURITIES ARE BEING OFFERED AND SOLD IN RELIANCE ON A TRANSACTIONAL
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES
LAWS AND THE COMPANY IS RELYING UPON THE TRUTH, ACCURACY AND COMPLETENESS OF THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF
SUCH PURCHASER SET FORTH HEREIN AND IN THE OTHER PURCHASER TRANSACTION DOCUMENTS
IN ORDER TO DETERMINE THE APPLICABILITY OF SUCH EXEMPTIONS AND THE SUITABILITY
OF SUCH PURCHASER TO ACQUIRE THE SECURITIES. EACH PURCHASER UNDERSTANDS THAT NO
UNITED STATES FEDERAL OR STATE AGENCY OR ANY GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT WITH RESPECT TO ANY OF
THE SECURITIES.


 


(F)                                    OPPORTUNITIES FOR ADDITIONAL INFORMATION.
EACH PURCHASER ACKNOWLEDGES THAT SUCH PURCHASER HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM, OR OBTAIN ADDITIONAL INFORMATION FROM,
THE EXECUTIVE OFFICERS OF THE COMPANY CONCERNING THE FINANCIAL AND OTHER AFFAIRS
OF THE COMPANY, AND TO THE EXTENT DEEMED NECESSARY BY SUCH

 

12

--------------------------------------------------------------------------------


 


PURCHASER IN LIGHT OF SUCH PURCHASER’S PERSONAL KNOWLEDGE OF THE COMPANY’S
AFFAIRS, SUCH PURCHASER HAS ASKED SUCH QUESTIONS AND RECEIVED ANSWERS TO THE
FULL SATISFACTION OF SUCH PURCHASER, AND SUCH PURCHASER DESIRES TO INVEST IN THE
COMPANY.


 


(G)                                 NO GENERAL SOLICITATION. EACH PURCHASER
ACKNOWLEDGES THAT THE SECURITIES WERE NOT OFFERED TO SUCH PURCHASER BY MEANS OF
ANY FORM OF GENERAL OR PUBLIC SOLICITATION OR GENERAL ADVERTISING, OR PUBLICLY
DISSEMINATED ADVERTISEMENTS OR SALES LITERATURE, INCLUDING (I) ANY
ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIA, OR BROADCAST OVER TELEVISION OR RADIO, OR
(II) ANY SEMINAR OR MEETING TO WHICH SUCH PURCHASER WAS INVITED BY ANY OF THE
FOREGOING MEANS OF COMMUNICATIONS.


 


(H)                                 ACCREDITED INVESTOR. EACH PURCHASER IS AN
ACCREDITED INVESTOR (AS DEFINED IN RULE 501 OF REGULATION D), AND SUCH PURCHASER
HAS SUCH EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SECURITIES.  EACH
PURCHASER ACKNOWLEDGES THAT AN INVESTMENT IN THE SECURITIES IS SPECULATIVE AND
INVOLVES A HIGH DEGREE OF RISK.


 


(I)                                     DISPOSITIONS. NO PURCHASER WILL, PRIOR
TO THE EFFECTIVENESS OF THE REGISTRATION STATEMENT (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT), IF THEN PROHIBITED BY LAW OR REGULATION, SELL,
OFFER TO SELL, SOLICIT OFFERS TO BUY, DISPOSE OF, LOAN, PLEDGE OR GRANT ANY
RIGHT WITH RESPECT TO THE SECURITIES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NO PURCHASER WILL, PRIOR TO THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT, SELL ANY OF THE SECURITIES SHORT “AGAINST THE BOX”.


 


ARTICLE III


 


COVENANTS


 

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

 

Section 3.1                                      Disclosure of Transactions and
Other Material Information. On or before 8:30 a.m., New York City time, on or
before the third Business Day immediately following the Closing Date, the
Company shall file a Current Report on Form 8-K with the Commission describing
the terms of the transactions contemplated by the Transaction Documents and
including as exhibits to such Current Report on Form 8-K this Agreement, the
Certificate of Designations, the Warrants and the Registration Rights Agreement
in the form required by the Exchange Act (including all attachments, the “8-K
Filing”). For purposes of this Agreement, a “Business Day” means any day except
Saturday, Sunday and any day which is a legal holiday or a day on which banking
institutions in the State of Texas generally are authorized or required by law
or other government actions to close. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents not to, provide any Purchaser with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the Commission without the express
written consent of such Purchaser. Neither the Company nor any Purchaser shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled,

 

13

--------------------------------------------------------------------------------


 

without the prior approval of the Purchasers, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith, and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) above, the Purchasers shall be consulted by the Company (although the
consent of the Purchasers shall not be required) in connection with any such
press release or other public disclosure prior to its release).

 

Section 3.2                                      Registration and Listing. The
Company will cause its Common Stock to continue to be registered under Section
12(b) or 12(g) of the Exchange Act, will comply in all respects with its
reporting and filing obligations under the Exchange Act, will comply with all
requirements related to any registration statement filed pursuant to this
Agreement, and will not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. The Company will promptly file the “Listing Application” for,
or in connection with, the issuance and delivery of the Conversion Shares and
the Warrant Shares.

 

Section 3.3                                      Inspection Rights. In the event
the Registration Statement is not effective, has been suspended or is otherwise
no longer effective, the Company shall permit, during normal business hours and
upon reasonable request and reasonable notice, any Purchaser or any employees,
agents or representatives thereof that are parties to an effective
confidentiality agreement with the Company of appropriate scope, so long as such
Purchaser shall be obligated hereunder to purchase the Shares or shall
beneficially own the Shares or Conversion Shares, or shall own Warrant Shares or
the Warrants which, in the aggregate, represent more than two percent (2%) of
the total combined voting power of all voting securities then outstanding, to
examine and make reasonable copies of and extracts from the records and books of
account of, and visit and inspect, during the term of the Warrants, the
properties, assets, operations and business of the Company and any Subsidiary,
and to discuss the affairs, finances and accounts of the Company and any
Subsidiary with any of its officers, consultants, directors, and key employees.

 

Section 3.4                                      Compliance with Laws. The
Company shall comply, and cause each Subsidiary to comply, with all applicable
laws, rules, regulations and orders, the noncompliance with which could have a
Material Adverse Effect.

 

Section 3.5                                      Keeping of Records and Books of
Account. The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied.

 

Section 3.6                                      Other Agreements. The Company
shall not enter into any agreement containing any provision that would violate
the terms of, or cause a default under, any material term of any Transaction
Document.

 

Section 3.7                                      Reservation of Shares. So long
as the Shares or Warrants remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, the maximum number of shares of Common Stock to effect the conversion
of the Shares and the exercise of the Warrants.

 

14

--------------------------------------------------------------------------------


 

Section 3.8                                      Non-public Information. Neither
the Company nor any of its officers or agents shall disclose any material
non-public information about the Company to the Purchasers, and neither the
Purchasers nor any of their affiliates, officers or agents will solicit any
material non-public information from the Company.

 


SECTION 3.9                                      PREEMPTIVE RIGHTS; RIGHTS OF
FIRST REFUSAL.


 


(A)                                  (I)                                    
UNTIL THE FIRST ANNIVERSARY OF THE CLOSING DATE, THE COMPANY HEREBY GRANTS TO
EACH PURCHASER (BUT NOT ITS ASSIGNS) THAT (A) STILL OWNS SHARES IMMEDIATELY
PRIOR TO THE ISSUANCE OF THE “NEW SECURITIES” (AS DEFINED IN SECTION 3.9(B)),
(B) PURCHASED SHARES ON THE CLOSING DATE, AND (C) WAS NOT AN OFFICER OR DIRECTOR
OF THE COMPANY AS OF THE CLOSING DATE (ANY SUCH PURCHASER, FOR SUCH PURPOSE, AN
“ELIGIBLE PURCHASER”), A RIGHT (THE “PREEMPTIVE RIGHT”) TO PURCHASE ALL OR ANY
PART OF SUCH ELIGIBLE PURCHASER’S PRO RATA SHARE OF ANY NEW SECURITIES THAT THE
COMPANY MAY, FROM TIME TO TIME, PROPOSE TO SELL AND ISSUE. THE PRO RATA SHARE
FOR EACH ELIGIBLE PURCHASER, FOR PURPOSES OF THE PREEMPTIVE RIGHT, IS THE RATIO
OF (X) THE NUMBER OF SHARES OF COMMON STOCK THEN HELD OR DEEMED TO BE HELD BY
SUCH ELIGIBLE PURCHASER IMMEDIATELY PRIOR TO THE ISSUANCE OF THE NEW SECURITIES
(ASSUMING THE FULL CONVERSION OF THE SHARES AND THE FULL EXERCISE OF THE
WARRANTS), TO (Y) THE TOTAL NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO THE ISSUANCE OF THE NEW SECURITIES (AFTER
GIVING EFFECT TO THE FULL CONVERSION OF THE SHARES AND THE FULL EXERCISE OF THE
WARRANTS).


 

(II)                                  NOTWITHSTANDING THE PROVISIONS OF
SUBSECTION (A)(I) ABOVE, IF THE COMPANY PROPOSES TO ISSUE OR SELL ANY NEW
SECURITIES AT A PRICE PER SHARE LESS THAN THE CURRENT MARKET PRICE PER SHARE OF
COMMON STOCK, THEN THE ELIGIBLE PURCHASERS SHALL HAVE A RIGHT (THE “RIGHT OF
FIRST REFUSAL”) TO PURCHASE ALL OR ANY PART OF SUCH ELIGIBLE PURCHASER’S PRO
RATA SHARE OF ANY SUCH NEW SECURITIES THAT THE COMPANY MAY, FROM TIME TO TIME,
PROPOSE TO ISSUE OR SELL. THE PRO RATA SHARE FOR EACH ELIGIBLE PURCHASER, FOR
PURPOSES OF THE RIGHT OF FIRST REFUSAL, IS THE RATIO OF (X) THE NUMBER OF SHARES
OF COMMON STOCK THEN HELD OR DEEMED TO BE HELD BY SUCH ELIGIBLE PURCHASER
IMMEDIATELY PRIOR TO THE ISSUANCE OF THE NEW SECURITIES (ASSUMING THE FULL
CONVERSION OF THE SHARES AND THE FULL EXERCISE OF THE WARRANTS), TO (Y) THE
TOTAL NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY THEN HELD OR DEEMED TO BE
HELD BY ALL ELIGIBLE PURCHASERS IMMEDIATELY PRIOR TO THE ISSUANCE OF THE NEW
SECURITIES (ASSUMING THE FULL CONVERSION OF THE SHARES AND THE FULL EXERCISE OF
THE WARRANTS). IN DETERMINING WHETHER ANY RIGHTS, WARRANTS, OPTIONS OR
CONVERTIBLE SECURITIES INCLUDED IN SUCH NEW SECURITIES ENTITLE THE HOLDERS TO
SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK AT LESS THAN SUCH CURRENT
MARKET PRICE, AND IN DETERMINING THE AGGREGATE OFFERING PRICE OF SHARES OF
COMMON STOCK SO PROPOSED TO BE ISSUED OR SOLD, THERE SHALL BE TAKEN INTO ACCOUNT
ANY CONSIDERATION RECEIVED BY THE COMPANY FOR SUCH COMMON STOCK, RIGHTS,
WARRANTS, OPTIONS, OR CONVERTIBLE SECURITIES, THE VALUE OF SUCH CONSIDERATION,
IF OTHER THAN CASH, TO BE DETERMINED BY THE BOARD OF DIRECTORS, WHOSE
DETERMINATION SHALL BE CONCLUSIVE AND DESCRIBED IN A CERTIFICATE FILED WITH THE
RECORDS OF CORPORATE PROCEEDINGS OF THE COMPANY. FOR PURPOSES OF THIS SECTION
3.9(A)(II), THE “CURRENT MARKET PRICE” PER SHARE OF COMMON STOCK ON ANY DATE
SHALL MEAN THE VOLUME WEIGHTED AVERAGE PRICE OF SUCH SECURITY ON THE TEN (10)
CONSECUTIVE TRADING DAYS IMMEDIATELY PRECEDING SUCH DATE AS REPORTED FOR
CONSOLIDATED TRANSACTIONS WITH RESPECT TO SECURITIES LISTED ON THE PRINCIPAL
NATIONAL SECURITIES EXCHANGE ON WHICH SUCH SECURITY IS LISTED OR ADMITTED TO
TRADING OR, IF SUCH SECURITY IS NOT LISTED OR ADMITTED TO TRADING ON ANY
NATIONAL SECURITIES EXCHANGE, THE VOLUME WEIGHTED AVERAGE PRICE OF SUCH SECURITY
ON THE TEN (10) CONSECUTIVE TRADING DAYS IMMEDIATELY PRECEDING SUCH DATE IN THE
OVER-THE-COUNTER

 

15

--------------------------------------------------------------------------------


 

MARKET, AS REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
AUTOMATED QUOTATIONS SYSTEM OR SUCH OTHER SYSTEM THEN IN USE OR, IF SUCH
SECURITY IS NOT QUOTED BY ANY SUCH ORGANIZATION, THE VOLUME WEIGHTED AVERAGE
PRICE OF SUCH SECURITY AS OF THE TEN (10) CONSECUTIVE TRADING DAYS IMMEDIATELY
PRECEDING SUCH DATE FURNISHED BY A NEW YORK STOCK EXCHANGE MEMBER FIRM SELECTED
BY THE COMPANY, OR IF SUCH SECURITY IS NOT QUOTED BY ANY SUCH ORGANIZATION AND
NO SUCH NEW YORK STOCK EXCHANGE MEMBER FIRM IS ABLE TO PROVIDE SUCH PRICES, SUCH
PRICE AS IS DETERMINED BY THE BOARD OF DIRECTORS IN GOOD FAITH.

 


(B)                                 FOR PURPOSES OF THIS SECTION 3.9, “NEW
SECURITIES” SHALL MEAN ANY COMMON STOCK OR PREFERRED STOCK OF THE COMPANY,
WHETHER OR NOT AUTHORIZED ON THE DATE HEREOF, AND RIGHTS, OPTIONS OR WARRANTS TO
PURCHASE COMMON STOCK OR PREFERRED STOCK AND SECURITIES OF ANY TYPE WHATSOEVER
THAT ARE, OR MAY BECOME, CONVERTIBLE INTO COMMON STOCK OR PREFERRED STOCK;
PROVIDED, HOWEVER, THAT “NEW SECURITIES” DOES NOT INCLUDE THE FOLLOWING:


 

(I)                                     SHARES OF CAPITAL STOCK OF THE COMPANY
ISSUABLE UPON CONVERSION OR EXERCISE OF ANY CURRENTLY OUTSTANDING SECURITIES OR
ANY SHARES, WARRANTS OR NEW SECURITIES ISSUED IN ACCORDANCE WITH THIS AGREEMENT
(INCLUDING THE WARRANT SHARES);

 

(II)                                  SHARES OR OPTIONS OR WARRANTS FOR COMMON
STOCK GRANTED TO OFFICERS, DIRECTORS AND EMPLOYEES OF, AND CONSULTANTS TO, THE
COMPANY PURSUANT TO STOCK OPTION OR PURCHASE PLANS OR OTHER COMPENSATORY
AGREEMENTS APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS;

 

(III)                               SHARES OF COMMON STOCK OR PREFERRED STOCK
ISSUED IN CONNECTION WITH ANY PRO RATA STOCK SPLIT OR STOCK DIVIDEND IN RESPECT
OF ANY SERIES OR CLASS OF CAPITAL STOCK OF THE COMPANY OR RECAPITALIZATION BY
THE COMPANY;

 

(IV)                              SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, ISSUED TO A STRATEGIC INVESTOR IN CONNECTION
WITH A STRATEGIC COMMERCIAL AGREEMENT AS DETERMINED BY THE BOARD OF DIRECTORS;

 

(V)                                 SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, ISSUED PURSUANT TO COMMERCIAL BORROWING,
SECURED LENDING OR LEASE FINANCING TRANSACTION APPROVED BY THE BOARD OF
DIRECTORS;

 

(VI)                              SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, ISSUED PURSUANT TO THE ACQUISITION OF
ANOTHER CORPORATION OR ENTITY BY THE COMPANY BY CONSOLIDATION, MERGER, PURCHASE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS, OR OTHER REORGANIZATION IN WHICH THE
COMPANY ACQUIRES, IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH OTHER CORPORATION OR ENTITY OR FIFTY
PERCENT (50%) OR MORE OF THE VOTING POWER OF SUCH OTHER CORPORATION OR ENTITY OR
FIFTY PERCENT (50%) OR MORE OF THE EQUITY OWNERSHIP OF SUCH OTHER CORPORATION OR
ENTITY;

 

(VII)                           SHARES OF CAPITAL STOCK ISSUED IN AN
UNDERWRITTEN PUBLIC SECURITIES OFFERING PURSUANT TO A REGISTRATION STATEMENT
FILED UNDER THE SECURITIES ACT;

 

(VIII)                        SHARES OF CAPITAL STOCK, OR OPTIONS OR WARRANTS TO
PURCHASE CAPITAL STOCK, ISSUED TO CURRENT OR PROSPECTIVE CUSTOMERS OR SUPPLIERS
OF THE COMPANY APPROVED BY THE

 

16

--------------------------------------------------------------------------------


 

BOARD OF DIRECTORS AS COMPENSATION OR ACCOMMODATION IN LIEU OF OTHER PAYMENT,
COMPENSATION OR ACCOMMODATION TO SUCH CUSTOMER OR SUPPLIER;

 

(IX)                                SHARES OF CAPITAL STOCK, OR WARRANTS TO
PURCHASE CAPITAL STOCK, ISSUED TO ANY PERSON OR ENTITY THAT PROVIDES SERVICES TO
THE COMPANY AS COMPENSATION THEREFOR PURSUANT TO AN AGREEMENT APPROVED BY THE
BOARD OF DIRECTORS;

 

(X)                                   SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, OFFERED IN A TRANSACTION WHERE PURCHASE OF
SUCH SECURITIES BY ANY PURCHASER WOULD CAUSE SUCH TRANSACTION TO FAIL TO COMPLY
WITH APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR WOULD CAUSE AN APPLICABLE
REGISTRATION OR QUALIFICATION EXEMPTION TO FAIL TO BE AVAILABLE TO THE COMPANY;
PROVIDED, HOWEVER, THAT THIS CLAUSE (X) SHALL APPLY ONLY TO THE PURCHASER OR
PURCHASERS WHO WOULD CAUSE ANY SUCH FAILURE, AND NOT TO ANY OF THE OTHER
PURCHASERS;

 

(XI)                                SECURITIES ISSUABLE UPON CONVERSION OR
EXERCISE OF THE SECURITIES SET FORTH IN PARAGRAPHS (I) – (X) ABOVE.

 

In the event that the Company proposes to undertake an issuance of New
Securities, it shall give each Eligible Purchaser written notice (the “Notice”)
of its intention, describing the type of New Securities, the price, and the
general terms upon which the Company proposes to issue the same.  Each Eligible
Purchaser shall have twenty (20) Business Days after receipt of such notice to
agree to purchase all or any portion of its pro rata share of such New
Securities at the price and upon the terms specified in the notice by giving
written notice to the Company and stating therein the quantity of New Securities
to be purchased. In the event that any New Securities subject to the Preemptive
Right or the Right of First Refusal, as the case may be, are not purchased by
the Eligible Purchaser within the twenty (20) Business Day period specified
above, the Company shall have ninety (90) days thereafter to sell (or enter into
an agreement pursuant to which the sale of New Securities that had been subject
to the Preemptive Right or the Right of First Refusal shall be closed, if at
all, within sixty (60) days from the date of said agreement) the New Securities
with respect to which the rights of the Purchaser were not exercised at a price
and upon terms, including manner of payment, no more favorable to the purchasers
thereof than specified in the Notice. In the event the Company has not sold all
offered New Securities within such ninety (90) day period (or sold and issued
New Securities in accordance with the foregoing within sixty (60) days from the
date of such agreement), the Company shall not thereafter issue or sell any New
Securities, without first complying again with the procedures set forth in this
Section 3.9.

 


ARTICLE IV


 


CONDITIONS


 

Section 4.1                                      Conditions Precedent to the
Obligation of the Company to Close and to Sell the Shares and Warrants. The
obligation hereunder of the Company to close and issue and sell the Shares and
the Warrants to the Purchasers on the Closing Date is subject to the
satisfaction or waiver, at or before the Closing, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

17

--------------------------------------------------------------------------------


 


(A)                                  ACCURACY OF THE PURCHASERS’ REPRESENTATIONS
AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER IN EACH OF
THE PURCHASER TRANSACTION DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT
THAT TIME, EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT ARE EXPRESSLY MADE AS
OF A PARTICULAR DATE, WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF SUCH DATE.


 


(B)                                 PERFORMANCE BY THE PURCHASERS. EACH
PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH PURCHASER AT OR PRIOR TO THE
CLOSING DATE.


 


(C)                                  NO INJUNCTION.  NO STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY
OF COMPETENT JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(D)                                 DELIVERY OF PURCHASE PRICE. THE PURCHASE
PRICE FOR THE SHARES AND WARRANTS SHALL HAVE BEEN DELIVERED TO THE COMPANY AT
THE CLOSING.


 


(E)                                  DELIVERY OF PURCHASER TRANSACTION
DOCUMENTS. THE PURCHASER TRANSACTION DOCUMENTS SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE PURCHASERS TO THE COMPANY.


 

Section 4.2                                      Conditions Precedent to the
Obligation of the Purchasers to Close and to Purchase the Shares and Warrants.
The obligation hereunder of the Purchasers to purchase the Shares and Warrants
and consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Purchasers’ sole benefit and may be
waived by the Purchasers at any time in their sole discretion.

 


(A)                                  ACCURACY OF THE COMPANY’S REPRESENTATIONS
AND WARRANTIES. EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN
THIS AGREEMENT AND IN EACH OF THE TRANSACTION DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE, EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT ARE EXPRESSLY MADE AS OF A PARTICULAR DATE,
WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE.


 


(B)                                 PERFORMANCE BY THE COMPANY. THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.


 


(C)                                  NO SUSPENSION, ETC.  TRADING IN THE
COMPANY’S COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION (EXCEPT
FOR ANY SUSPENSION OF TRADING OF LIMITED DURATION AGREED TO BY THE COMPANY,
WHICH SUSPENSION SHALL BE TERMINATED PRIOR TO THE CLOSING), AND, AT ANY TIME
PRIOR TO THE CLOSING DATE, TRADING IN SECURITIES GENERALLY AS REPORTED BY
BLOOMBERG FINANCIAL MARKETS (“BLOOMBERG”) SHALL NOT HAVE BEEN SUSPENDED OR
LIMITED, OR MINIMUM PRICES SHALL NOT HAVE BEEN ESTABLISHED ON SECURITIES
GENERALLY WHOSE TRADES ARE REPORTED BY BLOOMBERG, NOR SHALL A BANKING MORATORIUM
HAVE BEEN DECLARED EITHER BY THE UNITED STATES OR

 

18

--------------------------------------------------------------------------------


 


DELAWARE STATE AUTHORITIES, NOR SHALL THERE HAVE OCCURRED ANY NATIONAL OR
INTERNATIONAL CALAMITY OR CRISIS OF SUCH MAGNITUDE IN ITS EFFECT ON ANY
FINANCIAL MARKET WHICH, IN EACH CASE, IN THE REASONABLE JUDGMENT OF THE
PURCHASERS, MAKES IT IMPRACTICABLE OR INADVISABLE TO PURCHASE THE SHARES.


 


(D)                                 NO INJUNCTION. NO STATUTE, RULE, REGULATION,
EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(E)                                  NO PROCEEDINGS OR LITIGATION. NO ACTION,
SUIT OR PROCEEDING BEFORE ANY ARBITRATOR OR ANY GOVERNMENTAL AUTHORITY SHALL
HAVE BEEN COMMENCED, AND NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY SHALL
HAVE BEEN THREATENED, AGAINST THE COMPANY OR ANY SUBSIDIARY, OR ANY OF THE
OFFICERS, DIRECTORS OR AFFILIATES OF THE COMPANY OR ANY SUBSIDIARY, SEEKING TO
RESTRAIN, PREVENT OR CHANGE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
SEEKING DAMAGES IN CONNECTION WITH SUCH TRANSACTIONS.


 


(F)                                    OPINION OF COUNSEL, ETC. THE PURCHASERS
SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO THE COMPANY, DATED THE CLOSING
DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, AND SUCH OTHER CERTIFICATES
AND DOCUMENTS AS THE PURCHASERS OR THEIR COUNSEL SHALL REASONABLY REQUIRE
INCIDENT TO THE CLOSING.


 


(G)                                 WARRANTS AND SHARES. THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASERS THE ORIGINALLY EXECUTED WARRANTS (IN SUCH
DENOMINATIONS AS EACH PURCHASER MAY REQUEST BUT IN NO EVENT IN DENOMINATIONS OF
LESS THAN 100) AND SHALL HAVE DELIVERED CERTIFICATES REPRESENTING THE SHARES (IN
SUCH DENOMINATIONS AS EACH PURCHASER MAY REQUEST) BEING ACQUIRED BY THE
PURCHASERS AT THE CLOSING.


 


(H)                                 RESOLUTIONS. THE BOARD OF DIRECTORS OF THE
COMPANY SHALL HAVE ADOPTED RESOLUTIONS CONSISTENT WITH SECTION 2.1(B) HEREOF IN
A FORM REASONABLY ACCEPTABLE TO THE PURCHASERS (THE “RESOLUTIONS”).


 


(I)                                     CERTIFICATE OF DESIGNATIONS. AS OF THE
CLOSING DATE, THE COMPANY SHALL HAVE FILED WITH THE DELAWARE SECRETARY OF STATE
A CERTIFICATE OF DESIGNATIONS AUTHORIZING THE PREFERRED STOCK IN SUBSTANTIALLY
THE FORM OF EXHIBIT D ATTACHED HERETO.


 


(J)                                     RESERVATION OF SHARES. AS OF THE CLOSING
DATE, THE COMPANY SHALL HAVE RESERVED OUT OF ITS AUTHORIZED AND UNISSUED
PREFERRED STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE ISSUANCE OF THE SHARES,
A NUMBER OF SHARES OF PREFERRED STOCK EQUAL TO THE AGGREGATE NUMBER OF THE
SHARES. AS OF THE CLOSING DATE, THE COMPANY SHALL HAVE RESERVED OUT OF ITS
AUTHORIZED AND UNISSUED COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE
CONVERSION OF THE SHARES AND THE EXERCISE OF THE WARRANTS, A NUMBER OF SHARES OF
COMMON STOCK EQUAL TO THE NUMBER OF CONVERSION SHARES AND THE NUMBER OF WARRANT
SHARES ISSUABLE UPON CONVERSION OF THE PREFERRED STOCK AND THE EXERCISE OF THE
WARRANTS, RESPECTIVELY, ASSUMING THE WARRANTS ARE EXERCISED AND THE SHARES ARE
CONVERTED ON THE CLOSING DATE (ASSUMING THE WARRANTS ARE FULLY EXERCISABLE AND
THE SHARES FULLY CONVERTIBLE ON SUCH DATE REGARDLESS OF ANY LIMITATION ON THE
TIMING OR AMOUNT OF SUCH EXERCISE OR CONVERSION).

 

19

--------------------------------------------------------------------------------


 


(K)                                  SECRETARY’S CERTIFICATE. THE COMPANY SHALL
HAVE DELIVERED TO THE PURCHASERS A SECRETARY’S CERTIFICATE, DATED AS OF THE
CLOSING DATE, AS TO (I) THE RESOLUTIONS, (II) THE CERTIFICATE, (III) THE BYLAWS,
EACH AS IN EFFECT AT THE CLOSING, AND (IV) THE AUTHORITY AND INCUMBENCY OF THE
OFFICERS OF THE COMPANY EXECUTING THE TRANSACTION DOCUMENTS AND ANY OTHER
DOCUMENTS REQUIRED TO BE EXECUTED OR DELIVERED IN CONNECTION THEREWITH.


 


(L)                                     OFFICER’S CERTIFICATE. ON THE CLOSING
DATE, THE COMPANY SHALL HAVE DELIVERED TO THE PURCHASERS A CERTIFICATE OF AN
EXECUTIVE OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, CONFIRMING THE
ACCURACY OF THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
HEREIN AND IN EACH OF THE OTHER TRANSACTION DOCUMENTS AS OF THE CLOSING DATE AND
CONFIRMING THE COMPLIANCE BY THE COMPANY WITH THE CONDITIONS PRECEDENT SET FORTH
IN THIS SECTION 4.2 AS OF THE CLOSING DATE.


 


(M)                               FEES AND EXPENSES. AS OF THE CLOSING DATE, ALL
FEES AND EXPENSES REQUIRED TO BE PAID BY THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN, OR AUTHORIZED TO
BE, PAID BY THE COMPANY.


 


(N)                                 REGISTRATION RIGHTS AGREEMENT. AS OF THE
CLOSING DATE, THE PARTIES SHALL HAVE ENTERED INTO THE REGISTRATION RIGHTS
AGREEMENT IN THE FORM OF EXHIBIT E ATTACHED HERETO.


 


(O)                                 MATERIAL ADVERSE EFFECT. NO MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED AND BE CONTINUING.


 


ARTICLE V


 


CERTIFICATE LEGEND


 

Section 5.1                                      Legend. Each certificate
representing the Shares, the Conversion Shares, the Warrants and the Warrant
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR INTRUSION INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED, WHICH
OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO INTRUSION INC.

 

Each certificate representing any Shares shall also be stamped or otherwise
imprinted with a legend substantially in the following form:

 

20

--------------------------------------------------------------------------------


 

INTRUSION INC. WILL FURNISH TO EACH HOLDER OF ITS 5% CONVERTIBLE PREFERRED STOCK
WHO SO REQUESTS WITHOUT CHARGE A COPY OF THE CERTIFICATE OF DESIGNATIONS SETTING
FORTH THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF SUCH STOCK AND ANY OTHER CLASS OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS.

 

The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above, if at such time, prior to making any
transfer of any such Securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request. Such proposed transfer will not be effected
until: (a) the Company has notified such holder that either (i) in the opinion
of Company counsel, the registration of the Shares, the Conversion Shares,
Warrants or Warrant Shares under the Securities Act is not required in
connection with such proposed transfer, or (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Company with the Commission and has become effective under the Securities Act;
and (b) the Company has notified such holder that either (i) in the opinion of
Company counsel, the registration or qualification under the securities or “blue
sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected. The Company will use its best efforts to respond to any
such notice from a holder within five (5) Business Days. In the case of any
proposed transfer under this Section 5.1, the Company will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required, in connection therewith, to qualify to do
business in any state where it is not then qualified or to take any action that
would subject it to tax or to the general service of process in any state where
it is not then subject. The restrictions on transfer contained in this Section
5.1 shall be in addition to, and not by way of limitation of, any other
restrictions on transfer contained in any other section of this Agreement.

 


ARTICLE VI


 


TERMINATION


 

Section 6.1                                      Termination by Mutual Consent.
This Agreement may be terminated at any time prior to the Closing Date by the
mutual written consent of the Company and the Purchasers.

 

Section 6.2                                      Effect of Termination. In the
event of termination by the Company or the Purchasers, written notice thereof
shall forthwith be given to the other party and the transactions contemplated by
this Agreement shall be terminated without further action by any party. If this
Agreement is terminated as provided in Section 6.1 herein, this Agreement shall
become void and of no further force and effect, except for Sections 8.1 and 8.2,
and Article VII  herein. Nothing in this Section 6.2 shall be deemed to release
the Company or any Purchaser from any liability for any breach under this
Agreement, or to impair the rights of the Company or

 

21

--------------------------------------------------------------------------------


 

such Purchaser to compel specific performance by the other party of its
obligations under this Agreement.

 


ARTICLE VII


 


INDEMNIFICATION


 

Section 7.1                                      General Indemnity. The Company
agrees to indemnify and hold harmless each Purchaser (and its respective
equityholders, directors, officers, employees, affiliates, agents, successors
and assigns) from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by each Purchaser or any
such person as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein, other than losses or other
amounts that are consequential, in the nature of lost profits, diminution in the
value of the property, special or punitive or otherwise not actual damages,
which representations, warranties and covenants shall survive until the later of
(i) the first anniversary of the Closing Date, and (ii) the specified date of
performance. Each Purchaser severally but not jointly agrees to indemnify and
hold harmless the Company and its directors, officers, employees, affiliates,
agents, successors and assigns from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Company
as result of any inaccuracy in or breach of the representations, warranties or
covenants made by such Purchaser herein.

 

Section 7.2                                      Indemnification Procedure. Any
party entitled to indemnification under this Article VII (an “indemnified
party”) will give written notice to the indemnifying party of any matters giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Article VII
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnified party a conflict of
interest between it and the indemnifying party may exist with respect to such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify such person in writing of the
indemnifying party’s election to defend, settle or compromise, at its sole cost
and expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim.  In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably

 

22

--------------------------------------------------------------------------------


 

available to the indemnified party which relates to such action or claim. The
indemnifying party shall keep the indemnified party fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto. If the indemnifying party elects to defend any such action or claim,
then the indemnified party shall be entitled to participate in such defense with
counsel of its choice but at its sole cost and expense. The indemnifying party
shall not be liable for any settlement of any action, claim or proceeding
effected without its prior written consent.  Notwithstanding anything in this
Article VII to the contrary, the indemnifying party shall not, without the
indemnified party’s prior written consent, which consent may not be unreasonably
withheld, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim. If the indemnifying party fails or refuses
to promptly assume the defense of any such claim, proceeding or action, then the
indemnification required by this Article VII shall be made by periodic payments
of the amount thereof during the course of investigation or defense, as and when
bills are received or expense, loss, damage or liability is incurred, so long as
the indemnified party irrevocably agrees to refund such moneys if it is
ultimately determined by a court of competent jurisdiction that such party was
not entitled to indemnification. The indemnity agreements contained herein shall
be in addition to (a) any cause of action or similar rights of the indemnified
party against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to applicable law.

 


ARTICLE VIII


 


MISCELLANEOUS


 

Section 8.1                                      Fees and Expenses.  Each party
shall pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses, incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement;
provided, however, that the Company shall pay $30,000 to counsel for Gryphon
Master Fund, L.P., the lead Purchaser (“Gryphon”), to reimburse Gryphon for the
fees and expenses (including attorneys’ fees and expenses) incurred by it in
connection with its due diligence review of the Company and the preparation,
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and the transactions contemplated thereunder (including
Gryphon’s counsel’s review of the Registration Statement (as contemplated by the
Registration Rights Agreement) as special counsel), $10,000 of which has already
been paid and is non-refundable, and the remaining $20,000 of which shall be due
and payable in cash at Closing (and only if the Closing occurs). If the Closing
occurs, the Company hereby authorizes and directs Gryphon to deduct $20,000 from
the Purchase Price to be paid by Gryphon at Closing and remit such amount
directly to Gryphon’s counsel in payment and satisfaction of such remaining
$20,000 due and payable by the Company at Closing.

 


SECTION 8.2                                      SPECIFIC ENFORCEMENT; CONSENT
TO JURISDICTION.


 


(A)                                  THE COMPANY AND THE PURCHASERS ACKNOWLEDGE
AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE

 

23

--------------------------------------------------------------------------------


 


OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS HEREOF OR THEREOF, THIS BEING IN ADDITION TO ANY OTHER
REMEDY TO WHICH ANY OF THEM MAY BE ENTITLED BY LAW OR EQUITY.


 


(B)                                 THE COMPANY AND EACH PURCHASER (I) HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT SITTING IN THE NORTHERN DISTRICT OF TEXAS AND THE COURTS OF THE STATE OF
TEXAS LOCATED IN DALLAS COUNTY FOR THE PURPOSES OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND
(II) HEREBY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
EACH SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER. THE COMPANY AND EACH PURCHASER CONSENT TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING IN THIS SECTION 8.2 SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. THE COMPANY AND THE PURCHASERS
HEREBY AGREE THAT THE PREVAILING PARTY IN ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THE SHARES, THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT OR THE WARRANTS, SHALL BE ENTITLED TO REIMBURSEMENT FOR REASONABLE
LEGAL FEES FROM THE NON-PREVAILING PARTY.


 

Section 8.3                                      Entire Agreement; Amendment.
This Agreement, the Transaction Documents and the Purchaser Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in any of the Transaction Documents or Purchaser Transaction
Documents, neither the Company nor any Purchaser make any representation,
warranty, covenant or undertaking with respect to such matters. This Agreement,
the Transaction Documents and the Purchaser Transaction Documents supersede all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein. No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Purchasers and
their permitted assigns owning of record at least a majority in interest of the
then-outstanding Shares, and no provision hereof may be waived other than by a
written instrument signed by the party against whom enforcement of any such
waiver is sought. No amendment to this Agreement shall be effective to the
extent that it applies to less than all of the holders of the Shares then
outstanding or violates any provision of the Delaware General Corporation Law.
No consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the parties to the
Transaction Documents or holders of Shares, as the case may be.

 

Section 8.4                                      Notices. Any notice, demand,
request, waiver or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed given and received (a) upon
hand delivery or delivery by telecopy or facsimile at the address or number
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business hours
where such notice is to be

 

24

--------------------------------------------------------------------------------


 

received), or (b) on the second Business Day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the
Company:                                                                                            
Intrusion Inc.

1101 East Arapaho Road

Richardson, Texas  75081

Attention:  G. Ward Paxton, Chairman, CEO and President

Telecopier:  (972) 234-1467

Telephone:  (972) 301-3633

 

with copies (which copies

shall not constitute notice

to the Company)
to:                                                                                     
Patton Boggs LLP

2001 Ross Avenue

Suite 3000

Dallas, Texas  75201

Attention: Thomas R. Nelson, Esq.

Telecopier:  (214) 758-1550

Telephone:  (214) 758-1500

 

If to any
Purchaser:                                                                                       
At the address of such Purchaser set forth on Exhibit A to this Agreement.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
or parties hereto in accordance with the provisions of this Section 8.4.

 

Section 8.5                                      Waivers. No waiver by any party
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.

 

Section 8.6                                      Headings. The article, section
and subsection headings in this Agreement are for convenience only and shall not
constitute a part of this Agreement for any other purpose and shall not be
deemed to limit or affect any of the provisions hereof.

 

Section 8.7                                      Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. After the Closing, the assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement.

 

Section 8.8                                      No Third Party Beneficiaries.
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person (other than
indemnified parties, as contemplated by Article VII).

 

25

--------------------------------------------------------------------------------


 

Section 8.9                                      Governing Law. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without giving effect to the choice of law provisions. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.

 

Section 8.10                                Counterparts. This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and shall become effective when
counterparts have been signed by each party and delivered to the other parties
hereto, it being understood that all parties need not sign the same counterpart.

 

Section 8.11                                Severability. The provisions of this
Agreement are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.

 

Section 8.12                                Further Assurances. From and after
the date of this Agreement, upon the request of the Purchasers or the Company,
the Company and each Purchaser shall execute and deliver such instruments,
documents and other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement, the Warrants and the Registration Rights Agreement.

 


SECTION 8.13                                NATURE OF PURCHASER’S OBLIGATIONS
AND RIGHTS. THE OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO
PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER PURCHASER UNDER ANY PURCHASER TRANSACTION DOCUMENT. NOTHING
CONTAINED HEREIN OR IN ANY OTHER PURCHASER TRANSACTION DOCUMENT, AND NO ACTION
TAKEN BY ANY PURCHASER PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE
THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER
KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY
ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE PURCHASER TRANSACTION DOCUMENTS. EACH PURCHASER
CONFIRMS THAT IT HAS INDEPENDENTLY PARTICIPATED IN THE NEGOTIATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WITH THE ADVICE OF ITS OWN COUNSEL AND
ADVISORS. EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE
ITS RIGHTS, INCLUDING, WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF THIS
AGREEMENT OR OUT OF ANY OTHER PURCHASER TRANSACTION DOCUMENTS, AND IT SHALL NOT
BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE. EACH PURCHASER (OTHER THAN GRYPHON) HEREBY AGREES
AND ACKNOWLEDGES THAT (A) WARREN W. GARDEN, P.C. WAS RETAINED SOLELY BY GRYPHON
IN CONNECTION WITH GRYPHON’S DUE DILIGENCE REVIEW OF THE COMPANY AND THE
PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREUNDER, AND IN SUCH CAPACITY HAS PROVIDED LEGAL SERVICES SOLELY TO GRYPHON,
(B) WARREN W. GARDEN, P.C. HAS NOT REPRESENTED, NOR WILL IT REPRESENT, ANY
PURCHASER (OTHER THAN GRYPHON) IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED

 

26

--------------------------------------------------------------------------------


 


THEREUNDER, AND (C) EACH PURCHASER (OTHER THAN GRYPHON) SHOULD, IF IT WISHES
COUNSEL WITH RESPECT TO THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER, RETAIN ITS OWN INDEPENDENT COUNSEL WITH
RESPECT THERETO.

 

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

INTRUSION INC.

 

 

 

 

 

By:

/s/ G. WARD PAXTON

 

 

 

 Name:

G. Ward Paxton

 

 

 Title:

Chairman, CEO and President

 

 

[Signatures of Purchasers to follow on next pages.]

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

CRESTVIEW CAPITAL MASTER, L.L.C.

 

 

 

 

 

By:

/s/ ROBERT HOYT

 

 

 

Robert Hoyt, Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

,

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

ENABLE GROWTH PARTNERS L.P.

 

 

 

 

 

By:

/s/ BRENDAN O’NEIL

 

 

Name:

Brendan O’Neil

 

 

Title:

Principal

 

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

/s/ JAMES F. GERO

 

 

James F. Gero

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

GRYPHON MASTER FUND, L.P.

 

 

 

By:  Gryphon Partners, L.P., its General Partner

 

 

 

    By:  Gryphon Management Partners, L.P.,

 

    its General Partner

 

 

 

       By:  Gryphon Advisors, LLC, its General Partner

 

 

 

 

 

By:

/s/ E.B. LYON, IV

 

 

E.B. Lyon, IV, Authorized Agent

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

/s/ G. WARD PAXTON

 

 

G. Ward Paxton

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

RENAISSANCE CAPITAL GROWTH & INCOME
FUND III, INC.

 

 

 

 

 

By:

/s/ RUSSELL CLEVELAND

 

 

 

Russell Cleveland, President

 

 

 

 

 

 

 

RENAISSANCE US GROWTH INVESTMENT
TRUST PLC

 

 

 

 

 

By:

/s/ RUSSELL CLEVELAND

 

 

 

Russell Cleveland, Director

 

 

 

 

 

BFS US SPECIAL OPPORTUNITIES TRUST PLC

 

 

 

 

 

By:

/s/ RUSSELL CLEVELAND

 

 

 

Russell Cleveland, Director

 

--------------------------------------------------------------------------------


 

[Signature page to Securities Purchase Agreement dated March 25, 2004,

by and among Intrusion Inc. and the Purchasers named therein]

 

 

 

/s/ MARSHALL B. PAYNE

 

 

Marhsall B. Payne

 

--------------------------------------------------------------------------------


 

EXHIBIT A

LIST OF PURCHASERS

 

Names and Addresses of Purchasers

 

Number of
Shares
Purchased

 

Number of
Warrants
Purchased

 

Dollar Amount of
Investment

 

 

 

 

 

 

 

 

 

Crestview Capital Master, L.L.C.
95 Revere Drive, Suite F
Northbrook, IL  60062
Attention: Robert M. Hoyt
Telecopier:  (847) 559-5807
Telephone:  (847)-559-0060

 

160,000

 

356,234

 

$

800,000

 

 

 

 

 

 

 

 

 

Enable Growth Partners L.P.
c/o Enable Capital Management
One Sansome Street, Suite 2900
San Francisco, CA  94104
Telecopier:  (415) 835-3843
Telephone:  (415) 835-3839

 

90,000

 

200,381

 

$

450,000

 

 

 

 

 

 

 

 

 

James F. and Catherine A. Gero
11900 N. Anna Cade Road
Rockwall, TX  75087

 

60,000

 

133,587

 

$

300,000

 

 

 

 

 

 

 

 

 

Gryphon Master Fund, L.P
100 Crescent Court
Suite 490
Dallas, Texas  75201
Attn:  Ryan R. Wolters
Telecopier: (214) 871-6711
Telephone: (214) 871-6783

 

230,000

 

512,086

 

$

1,150,000

 

 

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Warren W. Garden, P.C.
100 Crescent Court
Suite 400
Dallas, Texas  75201
Attn:  Warren W. Garden, Esq.
Telecopier: (214) 871-6711
Telephone: (214) 871-6710

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G. Ward Paxton
c/o Intrusion Inc.
1101 E. Arapaho Road
Richardson, TX  75081
Telecopier: (972) 301-3892

 

140,000

 

311,704

 

$

700,000

 

 

 

 

 

 

 

 

 

Marshall B. Payne
500 Crescent Court, Suite 250
Dallas, TX  75201
Telecopier:  (214) 880-4491
Telephone:  (214) 871-6807

 

20,000

 

44,529

 

$

100,000

 

 

A-1

--------------------------------------------------------------------------------


 

Names and Addresses of Purchasers

 

Number of
Shares
Purchased

 

Number of
Warrants
Purchased

 

Dollar Amount of
Investment

 

 

 

 

 

 

 

 

 

Renaissance Capital Growth & Income Fund III, Inc. 

 

100,000

 

222,646

 

$

500,000

 

Renaissance US Growth Investment Trust PLC

 

100,000

 

222,646

 

$

500,000

 

BFS US Special Opportunities Trust PLC
c/o Renaissance Capital Group, Inc.
8080 N. Central Expressway,  Suite 210-LB -59
Dallas, TX  75206
Telecopier:  (214) 891-8291
Telephone:  (214) 891-8294

 

100,000

 

222,646

 

$

500,000

 

 

 

 

 

 

 

 

 

Totals:

 

1,000,000

 

2,226,459 

 

$

5,000,000

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF WARRANT

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF OPINION

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF CERTIFICATE OF DESIGNATIONS

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF REGISTRATION RIGHTS AGREEMENT

 

E-1

--------------------------------------------------------------------------------